Citation Nr: 1025825	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  09-12 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for left thumb condition.  

2.  Entitlement to an increased rating in excess of 10 percent 
for right thumb condition.  

3.  Entitlement to service connection for arthritis of multiple 
joints.

4.  Entitlement to a total rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to March 
1964.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

During his February 2010 Travel Board hearing, the Veteran 
withdrew his claim for an increased rating for torn meniscus with 
degenerative changes of the left knee.  Therefore, this claim is 
not before the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).

This case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

The Veteran submitted a January 2010 Fayetteville, Arkansas VA 
Medical Center (VAMC) treatment record showing treatment for 
chronic pain related, in part, to osteoarthritis of the hands.  
However, the treatment record is incomplete, as it appears that 
the final sentence of the record continues on the next page but 
that page is not of record.  This record is strongly suggestive 
of missing VA treatment records relevant to the Veteran's claims.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The last VAMC treatment 
record in the claims file is dated October 15, 2009.  Therefore, 
the relevant VA records, including records after that date, must 
be obtained.  

The Veteran reported during the February 2010 hearing that he 
received Social Security Administration (SSA) disability 
benefits, in part, for this bilateral thumb disabilities.  
Accordingly, efforts to obtain SSA records are required, pursuant 
to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 
163, 139 (1998) (VA's duty to assist includes obtaining SSA 
records when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).

The Board notes that the RO denied entitlement to TDIU in an 
April 2009 rating decision, and this decision apparently was not 
appealed.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that entitlement to TDIU is an 
element of all appeals of an increased rating when reasonably 
raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Therefore, the issue is being considered as a part of 
the Veteran's claim for an increased rating for left and right 
thumb disabilities.  In this regard, the Board finds that the 
Veteran should be furnished with a 38 C.F.R. § 3.159 notice 
letter for TDIU and afforded a new VA examination.  During a 
November 2009 VA examination, the Veteran reported that he had 
retired for medical reasons.  The VA examiner did not provide an 
opinion as to what impact, if any, the Veteran's service-
connected disabilities have on employment, seemingly because he 
reported that he was retired.  By contrast, a February 2010 
private treatment record indicates that the Veteran is considered 
totally disabled due to his advanced osteoarthritis status post 
service-documented injuries to the bilateral hands at the thumbs 
and his left knee.  The question of unemployability, along with 
the etiology of the claimed arthritis of multiple joints, must 
therefore be addressed upon examination.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a 
38 C.F.R. § 3.159 notice letter as to his 
TDIU claim.  He should be informed of the 
evidence needed to substantiate this claim, 
the relative duties of VA and a claimant in 
providing evidence to substantiate a claim, 
and VA's practices in assigning disability 
evaluations and effective dates for such 
evaluations.

2.  All relevant treatment records from the 
Fayetteville VAMC, dated since October 2009, 
must be requested.  All records obtained 
pursuant to this request must be included in 
the Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect must be included 
in the claims file.  

3.  Contact SSA and request a copy of the 
decision awarding disability benefits and all 
records associated with the grant of 
disability benefits to the Veteran.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect must be included in the claims file.  

4.  Then, the Veteran should be afforded a VA 
medical examination, with an appropriate 
examiner, to address the effect of his 
service-connected disabilities (i.e., left 
knee and both thumbs) on his employability.  
Based on the examination and a review of the 
claims file, the examiner must provide an 
opinion as to whether these disabilities, in 
and of themselves and without regard to the 
question of age, render the Veteran unable 
to secure or follow a substantially 
gainful occupation.  

The examiner should also address whether the 
Veteran has arthritis of any joints other 
than the left knee and the thumbs.  For each 
other joint for which arthritis is shown, the 
examiner should address whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that such arthritis 
is etiologically related to service or to the 
one-year period following service.

All opinions must be supported by a complete 
rationale, with consideration of the 
Veteran's lay history, in a typewritten 
report.

5.  The claims (including TDIU) must then be 
readjudicated.  If the determination of any 
of these claims is less than fully favorable, 
the Veteran and his representative must be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond 
before this case is returned to the Board.
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


